NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 10-1751
                                ___________

                          JEFFERY A. BARNHILL;
                             H.C.M.B.C., INC.

                                      v.

   THOMAS F. PREGENT; THE KEPLER HOME, INC.; ANTHONY MISITANO;
PINEHURST MEDICAL CORPORATION, LLC, a Delaware limited liability company;
          DAVID ARNOLD; BRIAN DAVIDSON; BRUCE BOYER;
       ATHENS HEALTHCARE, LLC; ATHENS HEALTHCARE, INC.;
         ATTORNEY GENERAL OF THE STATE OF NEW YORK,
                      Medicaid Fraud Control Unit;
                OFFICE OF THE ATTORNEY GENERAL;
              PENNSYLVANIA DEPARTMENT OF HEALTH;
        PENNSYLVANIA OFFICE OF THE ATTORNEY GENERAL;
        U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                       Office of Inspector General;
      JEFFREY A. TAYLOR, United States Attorney, District of Columbia;
                        MARTIN C. CARLSON

                            ANTHONY MISITANO;
                            PINEHURST MEDIACL CORPORATION, LLC,
                                                         Appellants
                         _______________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                      D.C. Civil Action No. 09-cv-00273
                        (Honorable A. Richard Caputo)
                               ______________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               January 10, 2012

           Before: SCIRICA, RENDELL and SMITH, Circuit Judges.
                                 (Filed: February 2, 2012)
                                   _________________

                               OPINION OF THE COURT
                                  _________________

SCIRICA, Circuit Judge.

       This appeal challenges the District Court’s postjudgment order remanding pendent

state law claims to the Court of Common Pleas of Bradford County, Pennsylvania.

                                             I.

       Jeffery Barnhill and H.C.M.B.C., Inc., (collectively “Barnhill”) brought suit

against Anthony Misitano, Pinehurst Medical Corporation, LLC, Thomas Pregent, and

several other defendants in Pennsylvania state court in 2005. The case involved a dispute

over the sale of a nursing home in Bradford County. In January 2009, Misitano and

Pinehurst Medical Corporation (collectively “Misitano”) filed an answer and

counterclaim joining new parties, including the Office of the Inspector General of the

United States Department of Health and Human Services (the “OIG”) and two U.S.

Attorneys. These federal counterclaim defendants removed the action to federal court

under 28 U.S.C. §§ 1442 and 1446. Misitano voluntarily dismissed his action against the

U.S. Attorneys. Then, on September 16, 2009, the federal court dismissed the last of the

claims on which removal was based. In four numbered parts, the court’s September 16

order ( the “original order”) (1) granted the OIG’s motion to dismiss, (2) declined to

exercise supplemental jurisdiction over the remaining state law claims, (3) dismissed the

case, and (4) instructed the clerk to mark the case as closed.



                                              2
      On January 6, 2010, Barnhill sought clarification of the court’s disposition of the

remaining state law claims in a motion under Federal Rule of Civil Procedure 60(a).

Barnhill hoped that the state law claims he filed in 2005 would be remanded back to state

court. On January 8, 2010, the court acknowledged that it had “neglected to specify the

disposition of [the] remaining state law claims in [the September 16] order” and granted

Barnhill’s motion by amending the original order to specify that “[t]he remaining state

law claims are DISMISSED WITHOUT PREJUDICE.” In the court’s words, this

amendment reflected its “original intention.”

      Unhappy with this result, on January 13, 2010, Barnhill filed a motion under

Federal Rule of Civil Procedure 59(e), seeking reconsideration of the dismissal. On

March 1, 2010, the District Court determined that failing to remand the state law claims

would create a manifest injustice and granted the Rule 59(e) motion. In its March 1 order,

the court vacated the January 8 clerical correction and amended the original order to

remand the pendent state law claims. On appeal, Misitano challenges this second

postjudgment order.1

                                            II.




1
 We have jurisdiction to review a district court’s decision under 28 U.S.C. § 1367(c) to
decline supplemental jurisdiction and remand. Hudson United Bank v. LiTenda Mortgage
Corp., 142 F.3d 151, 155 (3d Cir. 1998). We generally review the District Court’s
disposition of a motion for reconsideration for abuse of discretion. See Max’s Seafood
Café v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999). But the issue of whether the District
Court exceeded its authority in granting this postjudgment motion presents a legal
question subject to de novo review. See Pfizer Inc. v. Uprichard, 422 F.3d 124, 129 (3d
Cir. 2005).
                                            3
       Rule 59(e) permits a party to file a motion to alter or amend a judgment no later

than 28 days after entry.2 Misitano’s principal argument is that the court lacked authority

to use Rule 59(e) to make a substantive amendment to its Rule 60(a) clerical correction

because such amendment would be incompatible with the purposes of Rule 60(a).3 Rule

60(a) allows a court to “correct a clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgment, order, or other part of the record.” See

also Pfizer Inc., 422 F.3d at 130 (Rule 60(a) reaches only “mindless and mechanistic

mistakes,” not errors of substantive judgment). In other words, Misitano argues the court

could not alter or amend its clerical correction to remand the pendent state law claims

because the resultant order would conflict with the court’s professed “original intention.”

       But Misitano’s argument rests on the assumption that the court’s order under Rule

59(e) was an amendment to the clerical correction. This assumption does not withstand

scrutiny. We look to the function of the motion, not its caption, to determine the type of

relief a litigant seeks. See United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003).

Although Barnhill characterized his Rule 59(e) motion as a motion for reconsideration of

the January 8 clerical correction, he actually sought an amendment to the original

2
  Effective December 1, 2009, the limitations period for a motion under Rule 59(e) was
extended from 10 days to 28 days.
3
  Citing the Supreme Court’s decision in Kokkonen v. Guardian Life Insurance Co. of
America, 511 U.S. 375 (1994), Misitano also avers that the District Court did not have
jurisdiction to alter or amend the September 16 judgment because the time for appeal had
run. But Kokkonen merely stands for the proposition that federal courts do not have
automatic ancillary jurisdiction to enforce a settlement agreement arising from federal
litigation. The Supreme Court interpreted the settlement agreement dispute as a claim for
breach of contract, a matter beyond federal jurisdiction. Id. at 381-82. Here, the District
Court did not assert jurisdiction over a settlement agreement between litigants, but rather
over its own order.
                                              4
September 16 order. And this was the relief the District Court granted on March 1, 2010,

when it vacated the clerical correction and amended its original order. Accordingly,

Barnhill’s motion was in substance a motion to alter or amend the September 16 order.

As we recently held, “Rule 59(e) is a claim-processing rule, not a jurisdictional rule, so

objections based on the timeliness requirement of that rule may be forfeited.” Lizardo v.

United States, 619 F.3d 273, 276 (3d Cir. 2010). Misitano raised no objections on

timeliness before the court, instead arguing the motion’s merits. We will not entertain

those objections on appeal. For the foregoing reasons, the court’s order under Rule 59(e)

did not exceed its authority.4

       Nor was the order an abuse of discretion. The District Court concluded that failing

to remand the state law claims to state court, where proceedings commenced in 2005,

would result in manifest injustice. This is a sound basis for relief under Rule 59(e). We

will affirm.




4
  We note that the limitations period in Rule 59(e) is intended to promote the finality of
judgments. See Albright v. Virtue, 273 F.3d 564, 572 (3d Cir. 2001). But finality is not a
significant concern here because the court had not specified the disposition of the state
law claims until the postjudgment clerical correction. Promptly thereafter, Barnhill filed
the Rule 59(e) motion.
                                             5